DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species 1, Figures 1-10 and Claims 1-3, 7-12 and 15-16 in the reply filed on March 11, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Examiner notes that Claims 13-14 are directed to Figure 11 and hence, is not directed to the elected invention.  Therefore, Claims 13-14 has been also withdrawn from further consideration.  

Specification
The disclosure is objected to because of the following informalities: 
Liquid suction tube is identified throughout the instant specification utilizing two different reference numerals “11” and “242”, thereby creating confusion. 
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “11” and “242” have both been used to designate the liquid suction tube. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 7 and 10 are objected to because of the following informalities:  Grammar error.
Claim 7 recites: “The scent diffusion device according to claim 1, wherein further comprises an outer housing…”  This limitation is grammatically incorrect.
For purposes of examination, examiner will interpret claim 7 as reciting: “The scent diffusion device according to claim 1, further comprising an outer housing…”  
Claim 10 recites: “The scent diffusion device according to claim 1, wherein further comprises an outer housing…” This limitation is grammatically incorrect.
For purposes of examination, examiner will interpret claim 10 as reciting: “The scent diffusion device according to claim 1, further comprising an outer housing…”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 12 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, the term "preferably" renders the claim indefinite because it is a relative term and it is unclear as to what the meets and bounds of the claim is.  See MPEP 2173.05(c).
Claim 12 recites: “…or the atomizing base is provided with a convex air guiding tube, the atomizing core is provided with an air guiding hole, the air guiding tube is inserted into the air guiding hole, the air guiding tube is connected to the air pump, and the atomizing core is further connected to the liquid suction tube.”  There is no mention of a liquid suction tube previously on any of the claims which claim 12 depends from.  Therefore, there is insufficient antecedent basis of this limitation in the claim.
For purposes of examination, examiner will interpret claim 12 as reciting: “…or the atomizing base is provided with a convex air guiding tube, the atomizing core is provided with an air guiding hole, the air guiding tube is inserted into the air guiding hole, the air guiding tube is connected to the air pump, and the atomizing core is further connected to the pipe.”  
Claim 12 recites: “…the air guiding tube and the liquid suction tube are respectively inserted into the air guiding hole and the liquid guiding hole, the air guiding tube is connected to the air pump, and the liquid suction tube is connected to the liquid suction tube…” This limitation is considered indefinite because it is unclear as to how the liquid suction tube can be connected to itself. 
For purposes of examination, examiner will interpret claim 12 as reciting: “...the air guiding tube and the liquid suction tube are respectively inserted into the air guiding hole and the liquid guiding hole, the air guiding tube is connected to the air pump, and the liquid suction tube is connected to the pipe…”
Claim 16 recites: “…an atomizing connection joint is formed on the atomizing base, the atomizing connection joint is connected to the air pump, the air guide tube is connected to the atomizing connection joint…”  There is no mention of an air guide tube previously on any of the claims which claim 16 depends from.  Therefore, there is insufficient antecedent basis for this limitation in the claim. 
For purposes of examination, examiner will interpret claim 16 as reciting: “…an atomizing connection joint is formed on the atomizing base, the atomizing connection joint is connected to the air pump, the air guiding tube is connected to the atomizing connection joint…”  
Claim 15 is rejected because it depends on rejected claim 12. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 7, 11-12 and 15-16 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Gao, X. (CN 105879099A-relied on machine translation, hereinafter Gao). 
In regards to Claim 1, Gao discloses a scent diffusion device, comprising: an air pump (#4), an atomizer (#3) and a liquid storage bottle (#2), wherein the atomizer (#3) is connected to the air pump (#4) and the liquid storage bottle (#2), an atomizing chamber (#313) is disposed in the atomizer (#3), a gas passage (#318) and a liquid passage (#336) is disposed in the atomizer, one end of the gas passage is connected to the air pump (#4) through a vent line (#41), and the other end is contracted to form a gas outlet, one end of the liquid passage (#336) is connected to an inside of the liquid storage bottle (#2) through a pipe (#315), and the other end is contracted to form a liquid outlet (#334), the atomizing chamber (#313) is connected to the gas outlet (#314) and the liquid outlet (#334), and the atomizer (#3) is further provided with a mist outlet (#322) connected to the atomizing chamber (#313) (see figures 8-9 and 10 below, and paragraphs [0032]-[0034] and [0036]-[0038]).

    PNG
    media_image1.png
    591
    606
    media_image1.png
    Greyscale

In regards to Claim 3, Gao discloses wherein a bottom wall of at least a portion of the vent line (#41) is higher than the gas outlet (#314) (see figure 6); and/or
the mist outlet (#322) is inclined from the inside to an outside with respect to the liquid storage bottle (#2) (see figure 9).
In regards to Claim 7, Gao discloses further comprising an outer housing (#12) and an inner housing (housing within outer housing (#12) see figure 4 below), the inner housing being mounted in the outer housing (#12) and detachably connected to an inner 

    PNG
    media_image2.png
    456
    643
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    854
    519
    media_image3.png
    Greyscale

In regards to Claim 11, Gao discloses wherein the atomizer (#3) comprises an atomizing base (#31) and an atomizing core (#32), the atomizing base (#31) is connected to the air pump (#4), the atomizing core (#32) is mounted on the atomizing base (#31), and the gas outlet (#314) and the liquid outlet (#334) are both disposed on the atomizing core (#31) (see figures 4, 6, 9 and 10 and paragraph [0036]).

Claim 12, Gao discloses wherein the atomizing base is provided with a convex air guiding tube and a convex liquid suction tube, the air guiding tube and the liquid suction tube are arranged in parallel and spaced apart, the atomizing core is arranged with an air guiding hole and a liquid guiding hole which are parallelly spaced, the air guiding tube and the liquid suction tube are respectively inserted into the air guiding hole and the liquid guiding hole, the air guiding tube is connected to the air pump, and the liquid suction tube is connected to the pipe; or
the atomizing base (#31) is provided with a convex air guiding tube (#316), the atomizing core (#32) is provided with an air guiding hole, the air guiding tube (#316) is inserted into the air guiding hole, the air guiding tube is connected to the air pump (#4), and the atomizing core (#32) is further connected to the pipe (#315) (see figure 9 below).

    PNG
    media_image4.png
    841
    458
    media_image4.png
    Greyscale

In regards to Claim 15, Gao discloses wherein the atomizer (#3) further comprises an atomizing cover (#321), the atomizing base (#31) is connected to the atomizing cover (#321), the atomizing chamber (#313) is formed in the atomizing cover or between the atomizing cover (#321) and the atomizing base (#31), the atomizing cover (#321) is formed with the mist outlet (#322), and the atomizing core (#32) is located in the atomizing chamber (#313) (see figures 8 and 9 and paragraph [0036]).
Claim 16, Gao discloses wherein an atomizing connection joint is formed on the atomizing cover, and the atomizing connection joint is connected to the air pump, a connecting post is formed on the atomizing base, the connecting post is detachably inserted into the atomizing cover to fix the atomizing base in the atomizing cover, the connecting post is connected to the atomizing connection joint and the air guiding tube, a lower end of the atomizing cover is provided with a liquid storage bottle connector, and the liquid storage bottle is detachably connected with the liquid storage bottle connector; or
an atomizing connection joint (#312) is formed on the atomizing base (#31), the atomizing connection joint (#312) is connected to the air pump (#4), the air guiding tube (#316) is connected to the atomizing connection joint (#312), a lower end of the atomizing base  (#31) is provided with a liquid storage bottle connector, and the liquid storage bottle (#2) is detachably connected with the liquid storage bottle connector (see figure 9 and figure 10 below).

    PNG
    media_image5.png
    585
    597
    media_image5.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gao.
In regards to Claim 2, Gao discloses wherein a ratio of a maximum inner diameter of one end of the gas passage connected to the vent line to an inner diameter of the gas outlet is greater than 3, and/or
a ratio of a maximum inner diameter of one end of the liquid passage connected to the pipe (#315) to an inner diameter of the liquid outlet is greater than 3 (see paragraph [0037]; Gao discloses wherein the diameter of the liquid inlet channel (#336) is larger than the diameter of the liquid outlet hole (#334). The cross-sectional area of the liquid outlet hole (#334) is less than 1/3 of the cross-sectional area of the liquid inlet channel (#336).  Therefore, the effect of the liquid outlet (#334) sucking the essential oil from the liquid 
Examiner notes that although Gao discloses a cross-sectional area of 1/3, which is equivalent to a ratio of 3, the value of 3 is so close to the range of greater than 3, as claimed by the applicant, that prima facie one skilled in the art would have expected them to have the same results.  See MPEP 2144.05. 
In regards to Claim 8, Gao discloses wherein a plurality of buckles is disposed on the inner wall of the outer housing, the inner housing is provided with a plurality of holders engaged with the buckles respectively, and the inner housing is detachably coupled to the inner wall of the outer housing by the buckles and the holders (see figure 4 below).

    PNG
    media_image6.png
    451
    638
    media_image6.png
    Greyscale


In regards to Claim 10, Gao discloses further comprising an outer housing (#12) and an inner housing (housing within outer housing (#12) see figure 4 below), the inner housing being mounted in the outer housing (#12) and detachably connected to an inner wall of the outer housing (#12), wherein the inner housing is formed with an air pump installation chamber, the air pump (#4) is installed in the air pump installation chamber, an air pump connection joint (#317) is further disposed on the inner housing, the air pump connection joint (#317) is connected to the air pump (#4) through a gas pipe, the atomizer (#3) and the liquid storage bottle (#2) are installed in the outer housing (#12) and outside the inner housing, the atomizer (#3) is provided with an atomizing connection joint (#312), the atomizing connection joint (#312) is connected to the gas passage (#318), and the atomizing connection joint (#312) is inserted into the air pump connection joint (#317)  to be in a sealing engagement with the air pump connection joint (#317) (see figures 4 and 9 below and paragraph [0038]).

    PNG
    media_image2.png
    456
    643
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    854
    519
    media_image3.png
    Greyscale

Examiner notes that although Gao is silent in regards to wherein the air pump connection joint being made of a silicone material, having the air pump connection joint made of a silicone material is a mere engineering design choice in order to obtain a desired end result, such as for obtaining an improved seal, is considered prima facie obvious and has no patentable weight, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Global Industrial (“Global Industrial™ Automatic Air Freshener Dispenser”. Global Industrial.com, hereinafter Global).
In regards to Claim 9, Gao discloses the scent diffusion device as recited in claim 8, but fails to disclose wherein a limiting member is further fixed on the inner wall of the outer housing, the limiting member is an elastic member, and the limiting member abuts on an outer wall of the inner housing.
However, Global teaches an automatic air freshener dispenser comprising an inner housing and an outer housing, wherein the automatic air freshener comprises a limiting member fixed on the inner wall of the outer housing for efficiently abutting on an outer wall of the inner housing in order to fixedly secure the inner housing to the outer housing (see pages 1-2).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the scent diffusion device as disclosed by Gao by having a limiting member fixed on the inner wall of the housing, wherein the limiting member abuts on an outer wall of the inner housing, as claimed by the applicant, with a reasonable expectation of success, as Global teaches an automatic air freshener dispenser comprising an inner housing and an outer housing, wherein the automatic air freshener comprises a limiting member fixed on the inner wall of the outer housing for efficiently abutting on an outer wall of the inner housing in order to fixedly secure the inner housing to the outer housing (see pages 1-2).
Examiner notes that although Global is silent in regards to wherein the limiting member is an elastic member, choosing the type of material for the limiting member to be .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gao, X. (CN201832737U)-discloses a scent diffusion device comprising: an air pump (#4), an atomizer (atomizer body) and a liquid storage bottle (#14), wherein the atomizer is connected to the air pump (air pump) and the liquid storage bottle (#14), an atomizing chamber (atomizing chamber) is disposed in the atomizer (atomizing body), a gas passage (#5) and a liquid passage (#7) is disposed in the atomizer, one end of the gas passage (#5) is connected to the air pump (air pump) through a vent line (#51), and the other end is contracted to form a gas outlet, one end of the liquid passage (#7) is connected to an inside of the liquid storage bottle (#14) through a pipe (#11), and the other end is contracted to form a liquid outlet, the atomizing chamber is connected to the gas outlet and the liquid outlet, and the atomizer is further provided with a mist outlet (#2) connected to the atomizing chamber (see figures 1 and 2 and paragraphs [0024]-[0025] and [0030]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JELITZA M PEREZ/           Primary Examiner, Art Unit 1774